By the Court.
The question whether a defective count can be cured by a reference to another, does not arise in this case, there being no such reference. The allegation that the offence was committed contra formam statuti, is necessary to the description of it. But the motion in this case, having been made before verdict, and there having been one good count in the indictment, it was within the discretion of the presiding Judge to quash the indictment or not. Had the motion been made after verdict in arrest of judgment, the exceptions must have been sustained.

Exceptions overruled.

The counsel for the defendant then filed a motion in this Court in arrest of judgment, for the reasons before assigned, and it was arrested.